UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-2123



ELVIRA BOH FOMUSO,

                                                          Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A76-911-120)


Submitted:   April 19, 2004                 Decided:   April 29, 2004


Before WIDENER, MOTZ, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Byron R. Mobley, WALKER, BROWN AND BROWN, P.A., Hernando,
Mississippi, for Petitioner. Peter D. Keisler, Assistant Attorney
General, Linda S. Wernery, Senior Litigation Counsel, William C.
Minick, OFFICE OF IMMIGRATION LITIGATION, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Elvira Boh Fomuso, a native and citizen of Cameroon,

petitions for review of an order of the Board of Immigration

Appeals (“Board”) affirming the immigration judge’s denial of her

applications for asylum and withholding of removal.        We have

reviewed the administrative record and the Board’s decision and

find no reversible error.   Accordingly, we deny the petition for

review on the reasoning of the Board.     See In re: Fomuso, No.

A76-911-120 (B.I.A. Aug. 21, 2003). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                   PETITION DENIED




                              - 2 -